 

Exhibit 10.30

 

FIRST AMENDMENT TO LEASE

 

(Building 6 – 1600 Seaport Boulevard)

 

This First Amendment to Lease (“First Amendment”) is dated for reference
purposes, entered into and made effective as of May 9, 2002 at San Francisco,
California, by and between PACIFIC SHORES DEVELOPMENT, LLC, a Delaware limited
liability company (“Lessor”) and BROADVISION, INC., a Delaware corporation
(“Lessee”).

 

R E C I T A L S

 

A.            Lessor and Lessee entered into that certain written Lease dated
February 15, 2000 (“Lease”), with respect to certain premises identified therein
and commonly known as Building 6, Pacific Shores Center, 1600 Seaport Boulevard,
Redwood City, California  94060 (“Premises”).

 

B.            Lessor and Lessee now desire to amend the Lease (i) to provide for
an additional Three Million Five Hundred Thousand Dollar ($3,500,000.00) letter
of credit, (ii) to provide an occupancy agreement, and (iii) to release certain
Claims (defined herein), all on the terms and conditions set forth below.

 

AGREEMENT

 

NOW THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, Lessor and Lessee each agrees as follows:

 

1.  Recitals.  Each of the foregoing recitals is true and correct and each of
these Leases is confirmed and ratified as being in full force and effect.

 

2.  Additional Letter of Credit.  Within ninety (90) days after the execution of
this First Amendment, Lessee shall deliver to Lessor an additional Three Million
Five Hundred Thousand Dollar ($3,500,000.00) letter of credit, payable to Lessor
and its lender as co-beneficiaries, which complies with the letter of credit
requirements of Section 4.06 of the Lease, substantially in the form of the
letter of credit currently held by lessor under the Lease, and, in all other
respects, is in a form and with a bank satisfactory to Lessor. The additional
letter of credit delivered pursuant to this Section 2 shall become part of
Security Deposit so that the total Security Deposit shall be Fourteen Million
Four Hundred Three Thousand, Seven Hundred Seventy-Six Dollars and no cents
($14,403,776.00).

 

3.  Occupancy Requirement.  Lessee agrees that, on or before December 31, 2003,
and at all times thereafter (subject to the Force Majeure provision of Section
17.21 of the Lease), Lessee shall cause the Premises to be and remain no less
than eighty percent (80%) occupied, i.e, eighty percent (80%) of the Premises
shall be utilized by Lessee (or its subtenants) on a daily basis for the conduct
of business.

 

4.  Release of Claims; Indemnity.  Lessor and Lessee, each on behalf of itself,
its respective shareholders, partners, officers, directors, constituent members,
lenders, associates, affiliates, attorneys, trustees, trusts as to which it
serves as trustee, employees, agents, and all others claiming through same and
each of their successors and assigns (collectively, disjunctively, and
conjunctively its “Affiliates”) hereby generally releases and forever discharges
the other party and its Affiliates from and against any and all claims, demands,
charges, costs, liabilities, expenses (including reasonable attorneys’ fees),
accounts, actions or causes of action of any nature, whether absolute or
contingent, tort or contract, legal or equitable, common law or statutory, now
or hereafter occurring, and no matter by whom alleged or asserted, and
including, without limitation, both known and unknown liabilities, claims and
causes of action based upon facts, circumstances, occurrences or conditions
which have existed on or before the date of this First Amendment and arising out
of, related to or in connection with (i) the negotiation and execution of the
Lease, (ii) the Commencement Date of the Lease Term, (iii) the design,
construction, characterization and costs of Tenant Improvements, (iv) Lessee’s
acceptance of possession and occupying the Premises, and/or (v) any other

 

--------------------------------------------------------------------------------


 

relationship, dealing or occurrence outside of the Lease between Lessor and
Lessee or anyone else acting on behalf of Lessor or Lessee (collectively
“Claims”), but nothing in this First Amendment is meant to waive, release or
discharge (a) the parties respective ongoing rights and obligations under the
Lease with respect to matters other than those described in subparts (i) through
(v) and which are based upon facts, circumstances, occurrences or conditions
which either occur after the date hereof or occurred on or prior to the date
hereof but were unknown to the releasing party on the date hereof, or (b) under
Sections 5.04 and 6.01(b) of the Lease with respect to any defective condition
at the Premises as of the Lease Commencement Date, or (c) any matters involving
Hazardous Materials.    Each party agrees to indemnify and hold harmless the
other party and its Affiliates as to any of the Claims released by such party
which is brought against such other party and/or its Affiliates.  Each party
represents to the other that it knows of no facts or circumstances, occurrences
or conditions which with the passage of time or the giving of notice or both
would serve as a basis for a cause of action against the other, except that
Lessee is aware that the Building has had an odor problem that is being
addressed by Lessor and Lessee.

 

5.  Full and Final Release; Unknown Claims.  This is a full and final release of
any and all Claims by Lessor and Lessee and their respective Affiliates against
the other and its Affiliates.  This First Amendment shall apply to all unknown
and unanticipated damages or injuries resulting from any such Claims.  Lessor
and Lessee each on behalf of itself and its Affiliates, in its capacity as the
holder of potential unknown claims (“Creditor”) against the other and its
Affiliates (“Debtor”), expressly waives the provisions of California Civil Code
Section 1542, which provides: “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH
CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING
THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT
WITH THE DEBTOR.”

 

/s/ fb

 

[Lessee’s Initials]

 

 

 

/s/ jp

 

[Lessor’s Initials]

 

 

6.  All Obligations Performed.  Lessor and Lessee each acknowledge that the
other has performed and observed all its obligations to be performed and
observed under the Lease through and including the date hereof, neither Lessee
nor Lessor is in default under the Lease.  Lessee further acknowledges that it
has previously exercised its Right of First Offer under Section 17.25 of the
Lease to lease Building 4, the parties hereby agree that Section 17.25 is null
and void.

 

7.  Further Cooperation.  Each party shall take such further action, including,
without limitation, the execution of additional documents, as may be reasonably
required to effectuate the terms and conditions of this First Amendment.

 

8.  Dismissal of Litigation.  Lessee and Lessor each shall dismiss with
prejudice, within five (5) days after the date of this First Amendment, any and
all legal or equitable actions it has filed against the other in a court of law
prior to the date of this First Amendment.

 

9.  Counterparts.  This First Amendment may be executed in counterpart
originals, in which case all such counterpart originals, taken together, shall
constitute one and the same First Amendment.

 

10.  Lender’s Consent: Board Authorization.  Lessee’s and Lessor’s obligations
hereunder are subject to the receipt (i) by Lessee, no later than thirty (30)
business days after the date hereof, of the Lender’s Consent, as hereinafter
defined and (ii) by Lessor, no later than May 2, 2002, of a certified resolution
of Lessee’s Board of Directors authorizing the execution of this First
Amendment.  Lessor hereby agrees to use diligent efforts to obtain the Lender’s
Consent by such date; however, if Lessee does not receive the Lender’s Consent
by such date, this First Amendment shall, at either Lessor’s or Lessee’s option,
thereupon be deemed terminated and of no further force or effect, and neither
party shall have any further rights, obligations, or liabilities hereunder.  As
used herein, the term “Lender’s Consent” means a written consent to this First
Amendment (including, without limitation, Section 4

 

2

--------------------------------------------------------------------------------


 

hereof), executed by the holder of the promissory note secured by that certain
Deed of Trust encumbering the fee interest in the real property of which the
Premises are a part) recorded on March 31, 2001 in the Official Records of San
Mateo, California, as Document No 2000-037860.

 

 

3

--------------------------------------------------------------------------------


 

Except to the extent amended by the foregoing provisions, and as so amended, the
Lease is hereby ratified and confirmed as being in full force and effect.

 


LESSOR


 


LESSEE


 


 


 


 


 


“PACIFIC SHORES”


 


“BROADVISION”


 


 


 


 


 

Pacific Shores Development, LLC,

BroadVision, Inc., a

a Delaware limited liability company

 

Delaware corporation

 

 

 

 

 

By:

Technology Land, LLC,

 

 

 

 

a California limited

 

 

 

 

liability company

 

 

 

 

 

 

 

 

By:

/s/ Jay Paul

 

By:

/s/ Fran Barton

 

Jay Paul,

 

 

Fran Barton

 

(type or print name)

 

 

(type or print name)

Its:

President

 

Its:

EVP & CFO

 

Notice Address:

Notice Address:

 

 

 

 

Attn:

Jay Paul

Attn:

Legal Department

 

Technology Land, LLC

 

BroadVision, Inc.

 

350 California Street, Ste. 1905

 

585 Broadway

 

San Francisco, CA  94104-1432

 

Redwood City, CA  94063

 

 

 

 

With a copy to:

With a copy to:

 

Thomas G. Perkins, Esq.

 

Elizabeth A. Willes, Esq.

 

99 Almaden Blvd., 8th Floor

 

 

Cooley Godward LLP

 

San Jose, CA  95113

 

 

4401 Eastgate Mall

 

 

 

 

San Diego, CA  92121

 

4

--------------------------------------------------------------------------------